 

 

TherapeuticsMD, Inc. - 10-Q [txmd-10q_093018.htm]

Exhibit 10.2

 

Execution Version

 

amendment No. 1 to CREDIT AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of July 30, 2018, by and among therapeuticsmd, INC., a Nevada corporation
(“TherapeuticsMD”), each of its direct and indirect Subsidiaries set forth on
the signature pages hereto, MIDCAP FINANCIAL TRUST, a Delaware statutory trust,
as Agent (in such capacity, together with its successors and assigns, “Agent”)
and the other financial institutions or other entities from time to time parties
to the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.          Agent, Lenders and Borrowers have entered into that certain Credit
and Security Agreement, dated as of May 1, 2018 (as amended, modified,
supplemented and restated prior to the date hereof, the “Original Credit
Agreement” and as the same is amended hereby and as it may be further amended,
modified, supplemented and restated from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make certain advances of money and
to extend certain financial accommodations to Borrowers in the amounts and
manner set forth in the Credit Agreement.

 

B.          Borrowers desire to consummate an Acquisition by entering into that
certain License Agreement, dated on or about July 30, 2018 and attached hereto
as Exhibit A (the “Council License Agreement” as the same may be amended,
modified, supplemented and restated from time to time in accordance with the
terms of the Financing Documents), with the Population Council, Inc. (“Council”)
including the exhibits and schedules thereto, and all other agreements,
documents and instruments executed and delivered pursuant thereto or in
connection therewith (together with the Council License Agreement, the “Council
License Agreement Documents”).

 

C.          Pursuant to Section 5.7 of the Credit Agreement, no Borrower shall
acquire any assets other than in the Ordinary Course of Business and other than
Permitted Acquisitions.

 

D.          Borrowers have requested, and Agent and Lenders constituting at
least the Required Lenders have agreed, to amend certain provisions of the
Original Credit Agreement to permit TherapeuticsMD’s entry into the Council
License Agreement, in each case, in accordance with the terms and subject to the
conditions set forth herein and in the other Financing Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.           Recitals. This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Credit Agreement as amended
hereby. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (including those capitalized
terms used in the Recitals hereto).

 

2.           Amendments to Original Credit Agreement. Subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Original Credit Agreement is hereby amended as follows:

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

(a)          Section 1.1 of the Original Credit Agreement is hereby amended by
replacing the definition of “Material Contracts” in its entirety with the
following definition:

 

“Material Contracts” means (a) the Operative Documents, (b) the agreements
listed on Schedule 3.17, (c), the Council License Agreement and (d) each
agreement or contract to which a Credit Party or its Subsidiaries is a party the
termination of which could reasonably be expected to result in a Material
Adverse Effect.

 

(b)         Section 1.1 of the Original Credit Agreement is hereby amended by
replacing clause (j) in the definition of “Permitted Acquisition” with the
following:

 

“(j) the sum of all cash amounts paid or payable in connection with all
Permitted Acquisitions (including all Debt, liabilities and Contingent
Obligations (in each case to the extent otherwise permitted hereunder) incurred
or assumed and the maximum amount of any earn-out or comparable payment
obligation in connection therewith, regardless of when due or payable and
whether or not reflected on a consolidated balance sheet of Borrowers) shall not
exceed (i) $10,000,000 in the aggregate for any calendar year or (ii)
$50,000,000 in the aggregate during the term of this Agreement; provided that
the foregoing shall not prohibit or limit any Equity Interests of TherapeuticsMD
(other than Disqualified Stock) issued by a Borrower as consideration; provided
further that the caps set forth in each of clause (i) and (ii) shall not apply
to amounts paid in connection with the Council Acquisition; and”

 

(c)          Section 1.1 of the Original Credit Agreement is hereby amended by
adding the following phrase to the beginning of clause (k) in the definition of
“Permitted Acquisition”:

 

“except with respect to the Council Acquisition,”

 

(d)          The definition of “Permitted Debt” in Section 1.1 of the Original
Credit Agreement is hereby amended by:

 

(i)          adding the following new clause (l)

 

“(l) All Debt of TherapeuticsMD pursuant to terms of the Council License
Agreement; and”; and

 

(ii)         renumbering existing clause (l) as new clause (m).

 

(e)          Section 1.1 of the Original Credit Agreement is hereby amended by
adding the following definition in the appropriate alphabetical order therein:

 

“Council Acquisition” means the Acquisition made pursuant to and in accordance
with the Council License Documents and in accordance with the terms of the
Financing Documents.

 

“Council License Agreement” has the meaning given it the First Amendment.

 

“Council License Agreement Documents” has the meaning set forth in the First
Amendment.

 

“First Amendment” means that certain Amendment No. 1 to Credit and Security
Agreement, dated as of July 30, 2018, among Borrower, Agent and Lenders.

 

(f)           Schedule 4.15 to the Credit Agreement is hereby supplemented by
the supplement attached hereto as Exhibit B.

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

3.            Representations and Warranties; Reaffirmation of Security
Interest.

 

(a)           Each Borrower hereby confirms that each of the representations and
warranties set forth in the Credit Agreement is true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date (without duplication of
any materiality qualifier in the text of such representation or warranty). Each
Borrower confirms and agrees that all security interests and Liens granted to
Agent continue in full force and effect, and that all Collateral remains free
and clear of any Liens, other than Permitted Liens. Nothing herein is intended
to impair or limit the validity, priority or extent of Agent’s security
interests in and Liens on the Collateral. Each Borrower acknowledges and agrees
that the Credit Agreement, the other Financing Documents and this Agreement
constitute the legal, valid and binding obligation of such Borrower, and are
enforceable against such Borrower in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

(b)           Each Borrower confirms and agrees that the Council License
Agreement does not constitute Excluded Property.

 

4.           Collateral Assignment.

 

(a)           For the purpose of securing the Obligations, each Borrower hereby
collaterally assigns and transfers to Agent, for its benefit and the benefit of
the Lenders, and grants a security interest to Agent, for its benefit and the
benefit of the Lenders (as collateral security for the performance and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been made)), in, all right, title and interest of such
Borrower in, to and under: (a) each of the Council License Agreement Documents
including but not limited to, any and all rights of enforcement with respect to
any breach by any party to the License Agreement, including any rights of
indemnification, reservations of rights, assignments of warranties, whenever
arising or coming into existence, termination rights, and such Borrower’s right
to payments under and its right to receive payments or other amounts from any
party pursuant to or in connection with the Council License Agreement Documents,
and (b) all proceeds of the foregoing.

 

(b)           Without limiting any right or remedy of Agent or Lenders under the
Financing Documents or any applicable law or at equity, upon the occurrence and
during the continuance of an Event of Default, Agent may enforce, either in its
own name or in the name of any Borrower, all rights of such Borrower under the
Council License Agreement Documents in accordance with the terms thereof, and
may do any and all things necessary, convenient or proper to fully and
completely effectuate the collateral assignment of the rights of such Borrower
under the Council License Agreement Documents pursuant hereto.

 

(c)           Notwithstanding the foregoing, each Borrower expressly agrees that
it shall remain liable under the Council License Agreement Documents to perform
all of the conditions and obligations provided therein to be observed and
performed by it, and neither the assignment pursuant to this Section 5 nor any
action taken hereunder, shall cause Agent or any of the Lenders to be under any
obligation or liability in any respect to any party to the Council License
Agreement Documents including, without limitation, such Borrower, for the
performance or observance of any of the representations, warranties, conditions,
covenants, agreements or terms of the Council License Agreement Documents.

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

5.           Conditions to Effectiveness. This Agreement shall become effective
as of the date on which each of the following conditions has been satisfied (or
waived in writing by the Agent and the Lenders), as determined by Agent in its
sole discretion:

 

(a)           Borrowers and Lenders shall each have delivered to Agent this
Agreement, executed by an authorized officer of each such Person;

 

(b)           Agent shall have received a fully executed copy of the Council
License Agreement and all other material Council License Agreement Documents
executed on or prior to the date hereof;

 

(c)           with respect to the Acquisition contemplated by the Council
License Agreement Documents, all conditions set forth in the definition of
“Permitted Acquisition” (as amended by this Agreement) of the Credit Agreement
shall be satisfied in accordance with their terms;

 

(d)          all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

 

(e)           prior to and after giving effect to the agreements set forth
herein, no Default or Event of Default shall exist under any of the Financing
Documents; and

 

(f)            Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request
in connection with this Agreement, the Council License Agreement Documents and
the transactions contemplated thereby.

 

6.           Post-Closing Covenant. By the date that is thirty (30) days after
the date of this Agreement, Borrower shall have provided Agent with evidence
satisfactory to Agent that Borrower has received net cash proceeds of at least
$75,000,000 (subject, in each case to no clawback, escrow or other terms
limiting Borrower’s ability to freely use such proceeds) from the issuance of
Equity Interests (other than Disqualified Stock) of TherapeuticsMD following the
date of this Agreement. Borrower’s failure to complete the obligation set forth
in the previous sentence on or before the date indicated above shall constitute
an immediate and automatic Event of Default.

 

7.           Release. In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of their
respective current and former directors, officers, shareholders, agents, and
employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly)
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof. Each Borrower acknowledges that the foregoing release is
a material inducement to Agent’s and each Lender’s decision to enter into this
Agreement and agree to the modifications contemplated hereunder, and has been
relied upon by Agent and Lenders in connection therewith.

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

8.           No Waiver or Novation. The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided in this Agreement,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default. This Agreement (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement.

 

9.           Affirmation. Except as specifically amended pursuant to the terms
hereof, each Borrower hereby acknowledges and agrees that the Credit Agreement
and all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Borrower. Each Borrower covenants
and agrees to comply with all of the terms, covenants and conditions of the
Credit Agreement and the Financing Documents, notwithstanding any prior course
of conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.

 

10.         Miscellaneous.

 

(a)           Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Agreement, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Agreement.

 

(b)           Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety.

 

(c)           THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO
OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

(d)           EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

(e)           EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

 

(f)            Headings. Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

(g)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.

 

(h)           Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

(i)            Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(j)            Successors/Assigns. This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

      AGENT: MIDCAP FINANCIAL TRUST         By: Apollo Capital Management, L.P.,
its investment manager         By: Apollo Capital Management GP, LLC, its
general partner

 

  By: /s/ Maurice Amsellem   Name: Maurice Amsellem   Title: Authorized
Signatory

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 



      LENDER: MIDCAP FINANCIAL TRUST         By: Apollo Capital Management,
L.P., its investment manager         By: Apollo Capital Management GP, LLC, its
general partner

        By: /s/ Maurice Amsellem   Name: Maurice Amsellem   Title: Authorized
Signatory



 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

LENDER: MIDCAP FUNDING H TRUST           By: Apollo Capital Management, L.P.,
its investment manager         By: Apollo Capital Management GP, LLC, its
general partner             By: /s/ Maurice Amsellem     Name: Maurice Amsellem
    Title: Authorized Signatory

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 





 

 



      LENDER: MIDCAP FUNDING XIII TRUST         By: Apollo Capital Management,
L.P., its investment manager         By: Apollo Capital Management GP, LLC, its
general partner

        By: /s/ Maurice Amsellem   Name: Maurice Amsellem   Title: Authorized
Signatory

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 



      LENDER: ELM 2016-1 TRUST         By: MidCap Financial Services Capital
Management, LLC, as Servicer

 

  By: /s/ John O’Dea   Name: John O’Dea   Title: Authorized Signatory

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 



LENDER: APOLLO INVESTMENT CORPORATION       By: Apollo Investment Management,
L.P., as Advisor       By: ACC Management, LLC, as its General Partner       By:
Trevor Powell   Name: Trevor Powell   Title: Authorized Signatory

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

LENDER: CION INVESTMENT CORPORATION         By: /s/ Gregg Bresner   Name: Gregg
Bresner   Title: Chief Investment Officer

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 



LENDER: 33rd STREET FUNDING, LLC         By: /s/ Gregg Bresner   Name: Gregg
Bresner   Title: Chief Investment Officer

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

      LENDER: FLEXPOINT MCLS SPV LLC         By: /s/ David Edelman   Name: David
Edelman   Title: Vice President

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 



 

 

      BORROWERS: THERAPEUTICSMD, INC.         By: /s/ Daniel Cartwright   Name:
Daniel Cartwright   Title: Chief Financial Officer         VITAMEDMD LLC        
By: /s/ Daniel Cartwright   Name: Daniel Cartwright   Title: Chief Financial
Officer         BOCAGREENMD, INC.         By: /s/ Daniel Cartwright   Name:
Daniel Cartwright   Title: Chief Financial Officer         VITACARE PRESCRIPTION
SERVICES, INC.         By: /s/ Daniel Cartwright   Name: Daniel Cartwright  
Title: Chief Financial Officer

 

MidCap / TherapeuticsMD / Amendment No. 1 to Credit Agreement

 

